 



EXHIBIT 10.1(30)
GUARANTY AGREEMENT
     This Guaranty Agreement (this “Guaranty”) is made as of the 21st day of
September, 2005, by MGM MIRAGE, a Delaware corporation (the “Guarantor”), in
favor of BANK OF AMERICA, N.A., a national banking association (“Administrative
Agent”), as Administrative Agent for the benefit of the Lenders (individually a
“Lender” and collectively the “Lenders”) from time to time party to a
Construction Loan Agreement of even date herewith and between Borrower,
Administrative Agent and Lenders.
Preliminary Statements
     Administrative Agent, Lenders and Turnberry/MGM Grand Tower B, LLC, a
Nevada limited liability company (“Borrower”), have entered into, are entering
into concurrently herewith, or contemplate entering into, that certain
Construction Loan Agreement of even date herewith (herein called, as it may
hereinafter be modified, supplemented, restated, extended or renewed and in
effect from time to time, the “Loan Agreement”) which Loan Agreement sets forth
the terms and conditions of a construction loan (the “Loan”) being made to
Borrower to finance, in part, the construction of a condominium project
containing 576 residential condominium units, one hotel condominium unit and
related amenities, all to be located on an approximately three (3) acre parcel
of land, said project to be known as “The Residences at MGM Grand – Tower B” and
to be located in Clark County, Nevada, all as more particularly described in the
Loan Agreement.
     A condition precedent to Lenders’ obligation to make the Loan to Borrower
is Guarantor’s execution and delivery to Administrative Agent of this Guaranty.
     The Loan is, or will be, evidenced by various promissory notes each made of
even date herewith by Borrower and payable to each of the Lenders in the
aggregate stated principal amount of $170,000,000.00 (such notes, as they may
hereafter be renewed, extended, supplemented, increased or modified and in
effect from time to time, and all other notes given in substitution therefor, or
in modification, renewal, or extension thereof, in whole or in part, are herein
called the “Notes”).
     Borrower and Administrative Agent and/or any of the Lenders may from time
to time enter into one or more “Swap Transactions” as defined in the Deed of
Trust.
     This Guaranty is one of the Loan Documents described in the Loan Agreement.
Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. In addition, the following
terms have the meanings set forth after each:
“Applicable Percentage” means 50%, provided that the Applicable Percentage shall
be reduced to 25% at all times when each of the following conditions have been
satisfied:
     (i) Administrative Agent shall have received and approved Contracts of Sale
with aggregate projected Net Sales Proceeds of not less than $230,000,000, and
each of such Contracts of Sale shall either remain in full force and effect, or
have been closed with the Release Price therefor having been paid (“100% Sales
Coverage”);
     (ii) construction of all Improvements shall be 50% complete, on time and in
accordance with the Budget, as determined by Administrative Agent and its
construction consultant; and
     (iii) there shall not then exist a Default or Potential Default.
If for any reason 100% Sales Coverage fails to be maintained after the
Applicable Percentage has been reduced to 25%, then the Applicable Percentage
shall revert to 50% until 100% Sales Coverage is again achieved.

 



--------------------------------------------------------------------------------



 



“Other Monetary Obligations” means all interest (including interest accruing
after the commencement of any bankruptcy or insolvency proceeding by or against
Borrower, whether or not allowed in such proceeding), fees, late charges, costs,
expenses, indemnification indebtedness, and other sums of money (other than the
Principal Indebtedness) now or hereafter due and owing, or which Borrower is
obligated to pay, pursuant to (a) the terms of the Notes, the Loan Agreement,
the Deed of Trust, the Environmental Agreement, any application, agreement, note
or other document executed and delivered in connection with any Letter of
Credit, any Swap Transaction or any other Loan Documents, including the making
of required Borrower’s Deposits, and any indemnifications contained in the Loan
Documents, now or hereafter existing, and (b) all renewals, extensions,
refinancings, future advances, modifications, supplements or amendments of such
indebtedness, or any of the Loan Documents, or any part thereof.
“Principal Indebtedness” means all principal now or hereafter due and owing, or
which Borrower is obligated to pay, pursuant to (a) the terms of the Notes, the
Loan Agreement, the Deed of Trust, any application, agreement, note or other
document executed and delivered in connection with any Letter of Credit, any
Swap Transactions or any other Loan Documents, now or hereafter existing, and
(b) all renewals, extensions, refinancings, future advances, modifications,
supplements or amendments of such indebtedness, or any of the Loan Documents, or
any part thereof.
Statement of Agreements
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Administrative Agent and
Lenders to extend credit to Borrower, Guarantor hereby guarantees to
Administrative Agent for the benefit of Lenders, their respective successors,
endorsees and assigns, the prompt and full payment and performance of the
indebtedness and obligations described below in this Guaranty (collectively
called the “Guaranteed Obligations”), this Guaranty being upon the following
terms and conditions:
1. Guaranty of Principal Indebtedness. Guarantor hereby unconditionally and
irrevocably guarantees to Administrative Agent for the benefit of Lenders, their
respective successors, endorsees and assigns, the punctual payment when due,
whether by lapse of time, by acceleration of maturity, or otherwise, of the
Applicable Percentage of the Principal Indebtedness. Administrative Agent shall
have the right to apply any sums paid by Guarantor to any portion of the
Principal Indebtedness.
     This Guaranty covers the Applicable Percentage of all Principal
Indebtedness, whether presently outstanding or arising subsequent to the date
hereof, including all amounts advanced by Administrative Agent or any Lender in
stages or installments. The guaranty as set forth in this Section 1: (a) shall
not be limited, restricted or reduced by the terms of the guaranties set forth
in Sections 2 and 3, (b) is not joint, but is several, separate and apart from,
and non-cumulative with, the guaranty of payment of any other Loan guarantors,
and (c) is a continuing guaranty of payment and not a guaranty of collection.
2. Guaranty of Other Monetary Obligations. Guarantor hereby unconditionally and
irrevocably guarantees to Administrative Agent for the benefit of Lenders, their
respective successors, endorsees and assigns, the punctual payment when due,
whether by lapse of time, by acceleration of maturity, or otherwise, of 50% of
all Other Monetary Obligations.
     This Guaranty covers 50% of all Other Monetary Obligations, whether
presently outstanding or arising subsequent to the date hereof, including all
amounts advanced by Administrative Agent or any Lender in stages or
installments. The guaranty set forth in this Section 2: (a) shall not be
limited, restricted or reduced by the terms of the guaranties set forth in
Sections 1 and 3, (b) is not joint, but is several, separate and apart from, and
non-cumulative with, the guaranty of payment of any other Loan guarantors, and
(c) is a continuing guaranty of payment and not a guaranty of collection.
Guaranty Agreement
Page 2

 



--------------------------------------------------------------------------------



 



3. Guaranty of Performance. Guarantor additionally hereby jointly and severally
with all other guarantors of the Loan, unconditionally and irrevocably
guarantees to Administrative Agent for the benefit of the Lenders the timely
performance of all obligations of Borrower under all of the Loan Documents other
than the Principal Indebtedness and the Other Monetary Obligations, including,
without limiting the generality of the foregoing:
     (a) that the Improvements will be constructed in accordance with the Loan
Agreement and with the Plans;
     (b) that the Improvements will be completed, lien free, and ready for
occupancy, including delivery of any permits, certificates, or governmental
approvals required by law or the Loan Agreement, on or before the Completion
Date required in the Loan Agreement; and
     (c) that Borrower will duly and punctually perform and observe all other
terms, covenants, and conditions of the Note, the Deed of Trust, the Loan
Agreement, the Environmental Agreement or any other Loan Document, or any Swap
Transaction whether according to the present terms thereof, at any earlier or
accelerated date or dates as provided therein, or pursuant to any extension of
time or to any change or changes in the terms, covenants, or conditions thereof
now or hereafter made or granted.
     If a Default (as such term is defined in the Loan Agreement) has occurred
and is continuing, Administrative Agent may, at its option, without notice to
Guarantor or anyone else, complete the Improvements either before or after
commencement of foreclosure proceedings or before or after exercise of any other
right or remedy of Administrative Agent against Borrower or Guarantor, with such
changes or modifications in the Plans as Administrative Agent deems necessary
and expend such sums as Administrative Agent, in its sole and absolute
discretion, deems necessary or advisable to complete the Improvements, and
Guarantor hereby waives any right to contest any such expenditures by
Administrative Agent. The amount of any and all expenditures made by
Administrative Agent for the foregoing purposes shall bear interest from the
date made until repaid to Administrative Agent, at a rate per annum equal to the
interest rate provided for in the Loan Agreement and, together with such
interest, shall be due and payable by Guarantor to Administrative Agent upon
demand. Administrative Agent does not have and shall never have any obligation
to complete the Improvements or take any other action. The obligations and
liability of Guarantor under this Section 3 shall not be limited, restricted or
reduced by the terms of the guaranties set forth in Sections 1 and 2.
4. Primary Liability of Guarantor.
     (a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. This Guaranty shall be effective as a waiver of, and
Guarantor hereby expressly waives, any and all rights to which Guarantor may
otherwise have been entitled under any suretyship laws in effect from time to
time, including any right or privilege, whether existing under statute, at law
or in equity, to require Administrative Agent to take prior recourse or
proceedings against any collateral, security or Person (hereinafter defined)
whatsoever.
     (b) Guarantor hereby agrees that in the event of (i) a Default by Borrower
in payment or performance of the Guaranteed Obligations, or any part thereof,
when such indebtedness or performance becomes due, either by its terms or as the
result of the exercise of any power to accelerate, or (ii) the failure of
Guarantor to perform completely and satisfactorily the covenants, terms and
conditions of any of the Guaranteed Obligations as may be required pursuant to
this Guaranty (individually and collectively a “Default”), then upon the
occurrence of such Default, the Guaranteed Obligations, for purposes of this
Guaranty, shall be deemed immediately due and payable at the election of
Administrative Agent, and Guarantor shall, on demand and without presentment,
protest, notice of protest, further notice of nonpayment or of dishonor, default
or nonperformance, or notice of acceleration or of intent to accelerate, or any
other notice whatsoever, without any notice having been given to Guarantor
previous to such demand of the acceptance by Administrative Agent of this
Guaranty, and without any notice having been given to Guarantor previous to such
demand of the creating or incurring of such indebtedness or of such obligation
to perform, all such notices being hereby waived by Guarantor, pay the amount
due to Administrative Agent or perform or observe the agreement, covenant, term
or condition, as the case may be, and pay all damages and all costs and expenses
that may arise in consequence of such Default (including, without limitation,
all reasonable attorneys’ fees and expenses, investigation costs, court costs,
and any and all other costs and expenses incurred by
Guaranty Agreement
Page 3

 



--------------------------------------------------------------------------------



 



Administrative Agent in connection with the collection and enforcement of the
Notes or any other Loan Document), whether or not suit is filed thereon, or
whether at maturity or by acceleration, or whether before or after maturity, or
whether in connection with bankruptcy, insolvency or appeal. It shall not be
necessary for Administrative Agent, in order to enforce such payment or
performance by Guarantor, first to institute suit or pursue or exhaust any
rights or remedies against Borrower or others liable on such indebtedness or for
such performance, or to enforce any rights against any security that shall ever
have been given to secure such indebtedness or performance, or to join Borrower
or any others liable for the payment or performance of the Guaranteed
Obligations or any part thereof in any action to enforce this Guaranty, or to
resort to any other means of obtaining payment or performance of the Guaranteed
Obligations; provided, however, that nothing herein contained shall prevent
Administrative Agent from suing on the Notes or foreclosing the Deed of Trust or
from exercising any other rights thereunder, and if such foreclosure or other
remedy is availed of, only the net proceeds therefrom, after deduction of all
charges and expenses of every kind and nature whatsoever, shall be applied in
reduction of the amount due on the Notes and Deed of Trust, and Administrative
Agent shall not be required to institute or prosecute proceedings to recover any
deficiency as a condition of payment hereunder or enforcement hereof. At any
sale of the Property or other collateral given for the Indebtedness or any part
thereof, whether by foreclosure or otherwise, Administrative Agent may at its
discretion purchase all or any part of the Property or collateral so sold or
offered for sale for its own account and may, in payment of the amount bid
therefor, deduct such amount from the balance due it pursuant to the terms of
the Notes, Deed of Trust, and other Loan Documents.
     (c) After a Default, suit may be brought or demand may be made against
Borrower or against all parties who have signed this Guaranty or any other
guaranty covering all or any part of the Guaranteed Obligations, or against any
one or more of them, separately or together, without impairing the rights of
Administrative Agent against any party hereto. Any time that Administrative
Agent is entitled to exercise its rights or remedies hereunder, after a Default
it may in its discretion elect to demand payment and/or performance. After a
Default, if Administrative Agent elects to demand performance, it shall at all
times thereafter have the right to demand payment until all of the Guaranteed
Obligations have been paid and performed in full. If Administrative Agent elects
to demand payment, it shall at all times thereafter have the right to demand
performance until all of the Guaranteed Obligations have been paid and performed
in full.
5. Certain Agreements and Waivers by Guarantor.
     (a) Guarantor acknowledges that the obligations undertaken herein involve
the guaranty of obligations of persons or entities other than Guarantor and, in
full recognition of that fact, consents and agrees that Lender may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) supplement, modify,
amend, extend, renew, accelerate or otherwise change the time for payment or the
terms of the Guaranteed Obligations or any part thereof, including any increase
or decrease of the rate(s) of interest thereon; (b) supplement, modify, amend or
waive, or enter into or give any agreement, approval or consent with respect to,
the Guaranteed Obligations or any part thereof, or any of the Loan Documents to
which Guarantor is not a party or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder; (c) accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Guaranteed
Obligations or any part thereof; (d) accept partial payments on the Guaranteed
Obligations; (e) receive and hold additional security or guaranties for the
Guaranteed Obligations or any part thereof; (f) release, reconvey, terminate,
waive, abandon, fail to perfect, subordinate, exchange, substitute, transfer
and/or enforce any security or guaranties, and apply any security and direct the
order or manner of sale thereof as Lender in its sole and absolute discretion
may determine; (g) release any Person from any personal liability with respect
to the Guaranteed Obligations or any part thereof; (h) settle, release on terms
satisfactory to Lender or by operation of applicable Laws or otherwise liquidate
or enforce any Guaranteed Obligations and any security or guaranty therefor in
any manner, consent to the transfer of any security and bid and purchase at any
sale; and/or (i) consent to the merger, change or any other restructuring or
termination of the limited liability company existence or other existence of
Borrower or any other guarantor of the Loan, and correspondingly restructure the
Guaranteed Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Guaranteed Obligations.
Guaranty Agreement
Page 4

 



--------------------------------------------------------------------------------



 



     Upon the occurrence and during the continuance of any Default, Lender may
enforce this Guaranty independently as to Guarantor and independently of any
other remedy or security Lender at any time may have or hold in connection with
the Guaranteed Obligations. Guarantor expressly waives any right to require
Lender to marshal assets in favor of Borrower, and agrees that Lender may
proceed against Borrower, or against any other guarantor of the Loan, or upon or
against any security or remedy, before proceeding to enforce this Guaranty, in
such order as Lender shall determine in its sole and absolute discretion. Lender
may file a separate action or actions against Borrower and/or any other
guarantor of the Loan without respect to whether action is brought or prosecuted
with respect to any security or against any other person or entity, or whether
any other person or entity is joined in any such action or actions. Guarantor
agrees that Lender and Borrower or any other guarantor of the Loan may deal with
each other in connection with the Guaranteed Obligations or otherwise, or alter
any contracts or agreements now or hereafter existing between any of them, in
any manner whatsoever, all without in any way altering or affecting the security
of this Guaranty. Lender’s rights hereunder shall be reinstated and revived, and
the enforceability of this Guaranty shall continue, with respect to any amount
at any time paid on account of the Guaranteed Obligations which thereafter shall
be required to be restored or returned by Lender upon the bankruptcy, insolvency
or reorganization of Borrower or any other guarantor of the Loan, all as though
such amount had not been paid. The rights of Lender created or granted herein
and the enforceability of this Guaranty with respect to Guarantor at all times
shall remain effective to guaranty the full amount of all the Guaranteed
Obligations, even though the Guaranteed Obligations, or any part thereof, or any
security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Borrower or any other guarantor of the Loan
or surety and whether or not Borrower or any other guarantor of the Loan shall
have any personal liability with respect thereto. Guarantor expressly waives any
and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of Borrower or any other guarantor of the Loan with
respect to the Guaranteed Obligations, (b) the unenforceability or invalidity of
any security or guaranty for the Guaranteed Obligations or the lack of
perfection or continuing perfection or failure of priority of any security for
the Guaranteed Obligations, (c) the cessation for any cause whatsoever of the
liability of Borrower or any other guarantor of the Loan (other than by reason
of the full payment and performance of all Guaranteed Obligations), (d) any
failure of Lender to marshal assets in favor of Borrower or any other guarantor
of the Loan, (e) except as otherwise provided in this Guaranty, any failure of
Lender to give notice of sale or other disposition of any collateral securing
any Guaranteed Obligation to Guarantor or any other person or entity or any
defect in any notice that may be given in connection with any sale or
disposition of any collateral securing any Guaranteed Obligation, (f) any
failure of Lender to comply with applicable Laws in connection with the sale or
other disposition of any collateral securing any Guaranteed Obligation or other
security for any Guaranteed Obligation, including without limitation, any
failure of Lender to conduct a commercially reasonable sale or other disposition
of any collateral securing any Guaranteed Obligation or other security for any
Guaranteed Obligation, (g) any act or omission of Lender or others that directly
or indirectly results in or aids the discharge or release of Borrower or any
other guarantor of the Loan or the Guaranteed Obligations or any security or
guaranty therefor by operation of law or otherwise, (h) any Law which provides
that the obligation of a surety or guarantor must neither be larger in amount
nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation, (i) any failure of Lender to file or enforce a claim in any
bankruptcy or other proceeding with respect to any person or entity, (j) the
election by Lender, in any bankruptcy proceeding of any person or entity, of the
application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code, (k) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code, (l) any use of cash collateral
under Section 363 of the United States Bankruptcy Code, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any lien in favor of
Lender for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any person or entity, including any discharge of, or bar
or stay against collecting, all or any of the Guaranteed Obligations (or any
interest thereon) in or as a result of any such proceeding, or (p) any action
taken by Lender that is authorized by this Section or any other provision of any
Loan Document. Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
Guaranty Agreement
Page 5

 



--------------------------------------------------------------------------------



 



     (b) In the event any payment by Borrower or any other Person to
Administrative Agent is held to constitute a preference, fraudulent transfer or
other voidable payment under any bankruptcy, insolvency or similar law, or if
for any other reason Administrative Agent is required to refund such payment or
pay the amount thereof to any other party, such payment by Borrower or any other
party to Administrative Agent shall not constitute a release of Guarantor from
any liability hereunder, and this Guaranty shall continue to be effective or
shall be reinstated (notwithstanding any prior release, surrender or discharge
by Administrative Agent of this Guaranty or of Guarantor), as the case may be,
with respect to, and this Guaranty shall apply to, any and all amounts so
refunded by Administrative Agent or paid by Administrative Agent to another
Person (except Guarantor) (which amounts shall constitute part of the Guaranteed
Obligations), and any interest paid by Administrative Agent and any reasonable
attorneys’ fees, costs and expenses paid or incurred by Administrative Agent in
connection with any such event. It is the intent of Guarantor and Administrative
Agent that the obligations and liabilities of Guarantor hereunder are absolute
and unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor. Administrative Agent shall be
entitled to continue to hold this Guaranty in its possession for the longer of
(i) the period after which any performance of obligations under the
Environmental Agreement shall accrue, or (ii) a period (the “Post Payment and
Performance Period”) of one year from the date the Guaranteed Obligations are
paid and performed in full and for so long thereafter as may be necessary to
enforce any obligation of Guarantor hereunder and/or to exercise any right or
remedy of Administrative Agent hereunder.
     (c) If acceleration of the time for payment of any amount payable by
Borrower under the Notes, the Loan Agreement, or any other Loan Document (other
than this Guaranty) is stayed or delayed by any law or tribunal, all such
amounts shall nonetheless be payable by Guarantor on demand by Administrative
Agent.
     (d) Guarantor waives: (i) to the extent permitted in paragraph 40.495(4) of
the Nevada Revised Statutes (“NRS”), the benefits of the one-action rule under
NRS Section 40.430, and (ii) to the extent permitted by NRS 104.3605, discharge
under NRS 104.3605(9).
6. Subordination. If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor:
     (a) such indebtedness and all liens, security interests and rights now or
hereafter existing with respect to property of Borrower securing such
indebtedness shall be subordinate to the Guaranteed Obligations and to all
liens, security interests and rights now or hereafter existing to secure the
Guaranteed Obligations;
     (b) Guarantor shall not be entitled to enforce or receive payment, directly
or indirectly, of any such indebtedness of Borrower to Guarantor (except that
prior to a Default, partnership or limited liability company distributions by
Borrower in the ordinary course of Borrower’s business shall be permitted) until
the Guaranteed Obligations have been fully and finally paid and performed, but
such restriction shall not apply during the Post-Payment and Performance Period;
and
     (c) in the event of receivership, bankruptcy, reorganization, arrangement
or other debtor relief or insolvency proceedings involving Borrower as debtor,
Administrative Agent shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and shall have the right to
receive directly from the receiver, trustee or other custodian (whether or not a
Default shall have occurred or be continuing under any of the Loan Documents),
dividends and payments that are payable upon any obligation of Borrower to
Guarantor now existing or hereafter arising, and to have all benefits of any
security therefor, until the Guaranteed Obligations have been fully and finally
paid and performed. If, notwithstanding the foregoing provisions, Guarantor
should receive any payment, claim or distribution that is prohibited as provided
above in this Section 6, Guarantor shall pay the same to Administrative Agent
immediately, Guarantor hereby agreeing that it shall receive the payment, claim
or distribution in trust for Administrative Agent and shall have absolutely no
dominion over the same except to pay it immediately to Administrative Agent.
Guaranty Agreement
Page 6

 



--------------------------------------------------------------------------------



 



7. Other Liability of Guarantor or Borrower. If Guarantor is or becomes liable,
by endorsement or otherwise, for any indebtedness owing by Borrower to
Administrative Agent other than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of Administrative
Agent hereunder shall be cumulative of any and all other rights that
Administrative Agent may have against Guarantor. If Borrower is or becomes
indebted to Administrative Agent for any indebtedness other than or in excess of
the Indebtedness for which Guarantor is liable under this Guaranty, any payment
received or recovery realized upon such other indebtedness of Borrower to
Administrative Agent may, except to the extent paid by Guarantor on the
Indebtedness or specifically required by law or agreement of Administrative
Agent to be applied to the Indebtedness, in Administrative Agent’s sole
discretion, be applied upon indebtedness of Borrower to Administrative Agent
other than the Indebtedness. This Guaranty is independent of (and shall not be
limited by) any other guaranty now existing or hereafter given. Further,
Guarantor’s liability under this Guaranty is in addition to any and all other
liability Guarantor may have in any other capacity.
8. Lender Assigns. This Guaranty is for the benefit of Administrative Agent, as
administrative agent for the Lenders, and their successors and assigns, and in
the event of an assignment of the Guaranteed Obligations, or any part thereof,
the rights and benefits hereunder, to the extent applicable to the Guaranteed
Obligations so assigned, may be transferred with such Guaranteed Obligations.
Guarantor waives notice of any transfer or assignment of the Guaranteed
Obligations, or any part thereof, and agrees that failure to give notice of any
such transfer or assignment will not affect the liabilities of Guarantor
hereunder.
9. Binding Effect. This Guaranty is binding not only on Guarantor, but also on
Guarantor’s successors and assigns. If this Guaranty is signed by more than one
Person, then all of the obligations of Guarantor arising hereunder shall be
jointly and severally binding on each of the undersigned, and their respective
heirs, personal representatives, successors and assigns, and the term
“Guarantor” shall mean all of such Persons and each of them individually.
10. Governing Law; Forum; Consent to Jurisdiction. The validity, enforcement,
and interpretation of this Guaranty, shall for all purposes be governed by and
construed in accordance with the laws of the State of Nevada and applicable
United States federal law, and is intended to be performed in accordance with,
and only to the extent permitted by, such laws. All obligations of Guarantor
hereunder are payable and performable at the place or places where the
Guaranteed Obligations are payable and performable. Guarantor hereby irrevocably
submits generally and unconditionally for Guarantor and in respect of
Guarantor’s property to the nonexclusive jurisdiction of any state court, or any
United States federal court, sitting in the State of Nevada, and to the
jurisdiction of any state or United States federal court sitting in the state in
which any of the Land is located, over any suit, action or proceeding arising
out of or relating to this Guaranty or the Guaranteed Obligations. Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, any objection
that Guarantor may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Final judgment
in any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon Guarantor and may be enforced in any court in which
Guarantor is subject to jurisdiction. Guarantor hereby releases, to the extent
permitted by applicable law, all errors and all rights of exemption, appeal,
stay of execution, inquisition, and other rights to which Guarantor may
otherwise be entitled under the laws of the United States of America or any
State or possession of the United States of America now in force or which may
hereinafter be enacted. The authority and power to appear for and enter judgment
against the Guarantor shall not be exhausted by one or more exercises thereof or
by any imperfect exercise thereof and shall not be extinguished by any judgment
entered pursuant thereto. To the extent permitted by applicable law, such
authority may be exercised on one or more occasions or from time to time in the
same or different jurisdiction as often as the Administrative Agent shall deem
necessary and desirable.
11. Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable law.
Guaranty Agreement
Page 7

 



--------------------------------------------------------------------------------



 



12. Attorneys’ Fees and Costs of Collection. After a Default, Guarantor shall
pay on demand all reasonable attorneys’ fees and all other reasonable costs and
expenses incurred by Administrative Agent in the enforcement of or preservation
of Administrative Agent’s rights under this Guaranty including, without
limitation, all reasonable attorneys’ fees and expenses, investigation costs,
and all court costs, whether or not suit is filed hereon, or whether at maturity
or by acceleration, or whether before or after maturity, or whether in
connection with bankruptcy, insolvency or appeal. Guarantor agrees to pay
interest on any expenses or other sums due to Administrative Agent under this
Section 12 that are not paid when due, at a rate per annum equal to the interest
rate provided for in the Notes. Guarantor’s obligations and liabilities under
this Section 12 shall survive any payment or discharge in full of the Guaranteed
Obligations.
13. Payments. All sums payable under this Guaranty shall be paid in lawful money
of the United States of America that at the time of payment is legal tender for
the payment of public and private debts.
14. Controlling Agreement. It is not the intention of Administrative Agent or
Guarantor to obligate Guarantor to pay interest in excess of that lawfully
permitted to be paid by Guarantor under applicable law. Should it be determined
that any portion of the Guaranteed Obligations or any other amount payable by
Guarantor under this Guaranty constitutes interest in excess of the maximum
amount of interest that Guarantor, in Guarantor’s capacity as guarantor, may
lawfully be required to pay under applicable law, the obligation of Guarantor to
pay such interest shall automatically be limited to the payment thereof in the
maximum amount so permitted under applicable law. The provisions of this
Section 14 shall override and control all other provisions of this Guaranty and
of any other agreement between Guarantor and Administrative Agent.
15. Representations, Warranties, and Covenants of Guarantor. Guarantor hereby
represents, warrants, and covenants that (a) Guarantor expects to derive a
material and substantial benefit, directly or indirectly, from the making of the
Loan to Borrower and from the making of this Guaranty by Guarantor; (b) this
Guaranty is duly authorized and valid, and is binding upon and enforceable
against Guarantor; (c) Guarantor is not, and the execution, delivery and
performance by Guarantor of this Guaranty will not cause Guarantor to be, in
violation of or in default with respect to any law or in default under any
agreement or restriction by which Guarantor is bound or affected; and
(d) Guarantor has full power and authority to enter into and perform this
Guaranty.
     In addition to the foregoing, Guarantor represents and warrants to Lender
that Guarantor has established adequate means of obtaining from Borrower, on a
continuing basis, financial and other information pertaining to the business,
operations and condition (financial and otherwise) of Borrower and its
properties, and Guarantor now is and hereafter will be completely familiar with
the businesses, operations and condition (financial and otherwise) of Borrower
and its properties. Guarantor hereby expressly waives and relinquishes any duty
on the part of Lender (should any such duty exist) to disclose to Guarantor any
matter, fact or thing related to the businesses, operations or condition
(financial or otherwise) of Borrower or its properties, whether now known or
hereafter known by Lender during the life of this Guaranty. With respect to any
of the Guaranteed Obligations, Lender need not inquire into the powers of
Borrower or the members or employees acting or purporting to act on Borrower’s
behalf, and all Guaranteed Obligations made or created in good faith reliance
upon the professed exercise of such powers shall be secured hereby.
16. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder or under any other Loan
Document shall be in writing and, unless otherwise specifically provided in such
other Loan Document, shall be deemed sufficiently given or furnished if
delivered by personal delivery by nationally recognized overnight courier
service, or by registered or certified United States mail, postage prepaid,
addressed to the party to whom directed at the addresses specified in this
Guaranty (unless changed by similar notice in writing given by the particular
party whose address is to be changed) or by facsimile. Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that, service of a notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Guaranty or in any Loan Document or to require giving of notice or
demand to or upon any Person in any situation or for any reason.
Guaranty Agreement
Page 8

 



--------------------------------------------------------------------------------



 



17. Cumulative Rights. The exercise by Administrative Agent of any right or
remedy hereunder or under any other Loan Document, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
Administrative Agent shall have all rights, remedies and recourses afforded to
Administrative Agent by reason of this Guaranty or any other Loan Document or by
law or equity or otherwise, and the same (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Guarantor or
others obligated for the Guaranteed Obligations, or any part thereof, or against
any one or more of them, or against any security or otherwise, at the sole and
absolute discretion of Administrative Agent, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Guarantor that the exercise
of, discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any breach of any of the provisions of this Guaranty or of any other document
shall be considered a waiver of any other or subsequent default or breach, and
no delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Administrative Agent shall be limited to the
specific instance and purpose therefor and shall not constitute consent or
approval in any other instance or for any other purpose. No notice to or demand
on Guarantor in any case shall of itself entitle Guarantor to any other or
further notice or demand in similar or other circumstances. No provision of this
Guaranty or any right, remedy or recourse of Administrative Agent with respect
hereto, or any default or breach, can be waived, nor can this Guaranty or
Guarantor be released or discharged in any way or to any extent, except
specifically in each case by a writing intended for that purpose (and which
refers specifically to this Guaranty) executed, and delivered to Guarantor, by
Administrative Agent.
18. Term of Guaranty. This Guaranty shall continue in effect until all the
Guaranteed Obligations are fully and finally paid, performed and discharged.
19. Financial Statements. Guarantor shall provide to Administrative Agent,
concurrently with the provision thereof to the Administrative Agent or other
primary creditor representative under its Primary Senior Credit Agreement, as
and when required by the terms of such Primary Senior Credit Agreement, copies
of Guarantor’s quarterly and annual financial statements and other financial
information required to be given in Article 7 of the Primary Senior Credit
Agreement. The foregoing requirement may be satisfied by Guarantor’s provision
of a hyperlink to an internet posting of such financial statements. “Primary
Senior Credit Agreement” means the Fourth Amended and Restated Loan Agreement
dated as of November 22, 2004, executed by, among others, MGM Mirage, as
borrower, and Bank of America, N.A., as administrative agent, and any senior
credit facility executed by the aforementioned parties which replaces same, as
the same may be modified, amended or extended from time to time.
20. Disclosure of Information. Administrative Agent and/or any Lender may sell
or offer to sell the Loan or interests in the Loan to one or more assignees or
participants and may disclose to any such assignee or participant or prospective
assignee or participant, to Administrative Agent’s or such Lender’s affiliates,
including without limitation Banc of America Securities LLC, to any regulatory
body having jurisdiction over Administrative Agent and/or such Lender and to any
other parties as necessary or appropriate in Administrative Agent’s and/or such
Lender’s reasonable judgment, any information Administrative Agent and/or such
Lender now has or hereafter obtains pertaining to the Guaranteed Obligations,
this Guaranty, or Guarantor, including, without limitation, information
regarding any security for the Guaranteed Obligations or for this Guaranty,
credit or other information on Guarantor, Borrower, and/or any other party
liable, directly or indirectly, for any part of the Guaranteed Obligations.
21. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Guarantor
is a party, Guarantor hereby expressly waives with respect to Borrower and
Borrower’s successors and assigns (including any surety) and any other person or
entity which is directly or indirectly a creditor of Borrower, any and all
rights at Law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker, and which Guarantor may have or hereafter acquire against
Borrower or any other such person or entity in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this
Guaranty Agreement
Page 9

 



--------------------------------------------------------------------------------



 



Guaranty or any other Loan Document to which Guarantor is a party. Guarantor
agrees that it shall not have or assert any such rights against Borrower or
Borrower’s successors and assigns or any other person or entity (including any
surety) which is directly or indirectly a creditor of Borrower, either directly
or as an attempted setoff to any action commenced against Guarantor by Borrower
(as borrower, co-borrower or in any other capacity), Lender or any other such
person or entity. Guarantor hereby acknowledges and agrees that this waiver is
intended to benefit Borrower and Lender and shall not limit or otherwise affect
Guarantor’s liability hereunder, under any other Loan Document to which
Guarantor is a Party, or the enforceability hereof or thereof.
22. No Fiduciary Relationship. The relationship between Administrative Agent and
Lenders to the Guarantor is solely that of lenders and guarantor, by reason of
this Guaranty. Administrative Agent and Lenders have no fiduciary or other
special relationship with or duty to Guarantor and none is created hereby or may
be inferred from any course of dealing or act or omission of Administrative
Agent or Lenders.
23. Interpretation. The term “Lenders” shall be deemed to include any subsequent
holder(s) of the Note(s). Whenever the context of any provisions hereof shall
require it, words in the singular shall include the plural, and words in the
plural shall include the singular. Captions and headings in the Loan Documents
are for convenience only and shall not affect the construction of the Loan
Documents.
24. Time of Essence. Time shall be of the essence in this Guaranty with respect
to all of Guarantor’s obligations hereunder.
25. Counterparts. This Guaranty may be executed in multiple counterparts, each
of which, for all purposes, shall be deemed an original, and all of which taken
together shall constitute but one and the same agreement.
26. Entire Agreement. This Guaranty embodies the entire agreement between
Administrative Agent and Guarantor with respect to the guaranty by Guarantor of
the Guaranteed Obligations. This Guaranty supersedes all prior agreements and
understandings, if any, with respect to the guaranty by Guarantor of the
Guaranteed Obligations. No condition or conditions precedent to the
effectiveness of this Guaranty exist. This Guaranty shall be effective upon
execution by Guarantor and delivery to Administrative Agent. This Guaranty may
not be modified, amended or superseded except in a writing signed by
Administrative Agent and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.
27. Non-Involvement of Tracinda. The parties hereto acknowledge that neither
Kirk Kerkorian nor Tracinda Corporation, individually or collectively, is a
party to this Guaranty or any of the other Loan Documents executed as of the
date hereof. Accordingly, the parties hereto hereby agree that in the event
(i) there is any alleged breach or default by any party under this Agreement or
any such Loan Document, or (ii) any party hereto has any claim arising from any
such Loan Document, no party hereto, nor any party claiming through it (to the
extent permitted by applicable Law), shall commence any proceedings or otherwise
seek to impose any liability whatsoever against Mr. Kerkorian or Tracinda
Corporation under any such Loan Document by reason of such alleged breach,
default or claim.
28. Dispute Resolution.
     (a) Arbitration. Except to the extent expressly provided below, any Dispute
(as defined below) shall, upon the request of either party, be determined by
binding arbitration in accordance with the Federal Arbitration Act, Title 9,
United States Code (or if not applicable, the applicable state law), the
then-current rules for arbitration of financial services disputes of the
American Arbitration Association, or any successor thereof (“AAA”) and the
“Special Rules” set forth below. “Dispute” means any controversy, claim or
dispute between or among the parties to this Guaranty, including any
controversy, claim or dispute arising out of or relating to (a) this Guaranty,
(b) any other Loan Documents, (c) any related agreements or instruments, or (d)
the transaction contemplated herein or therein (including any claim based on or
arising from an alleged personal injury or business tort). In the event of any
inconsistency, the Special Rules shall control. The filing of a court action is
not intended to constitute a waiver of the right of Borrower, Guarantor or
Administrative Agent, including the suing party, thereafter to require submittal
of the Dispute to arbitration. Any party to this Guaranty may bring an action,
including a summary or expedited proceeding, to compel arbitration of any
Dispute in any court having jurisdiction over such action. For the purposes of
this Dispute Resolution Section only, the terms “party” and “parties” shall
include any parent
Guaranty Agreement
Page 10

 



--------------------------------------------------------------------------------



 



corporation, subsidiary or affiliate of Administrative Agent or any Lender
involved in the servicing, management or administration of any obligation
described in or evidenced by this Guaranty, together with the officers,
employees, successors and assigns of each of the foregoing.
     (b) Special Rules.
          (i) The arbitration shall be conducted in any U.S. state where real or
tangible personal property collateral is located, or if there is no such
collateral, in the city and county where Administrative Agent is located
pursuant to its address for notice purposes in this Guaranty.
          (ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Guaranty may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Guaranty, referred to collectively as the “arbitrator”).
          (iii) All arbitration hearings will be commenced within ninety
(90) days of the demand for arbitration and completed within ninety (90) days
from the date of commencement; provided, however, that upon a showing of good
cause, the arbitrator shall be permitted to extend the commencement of such
hearing for up to an additional sixty (60) days.
          (iv) The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.
          (v) The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.
          (vi) Any dispute concerning this arbitration provision, including any
such dispute as to the validity or enforceability of this provision, or whether
a Dispute is arbitrable, shall be determined by the arbitrator; provided,
however, that the arbitrator shall not be permitted to vary the express
provisions of these Special Rules or the Reservations of Rights in subsection
(c) below.
          (vii) The arbitrator shall have the power to award legal fees and
costs pursuant to the terms of this Guaranty.
          (viii) The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.
     (c) Reservations of Rights. Nothing in this Guaranty shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Guaranty, or (ii) apply to or limit the right
of Administrative Agent (A) to exercise self help remedies such as (but not
limited to) setoff, or (B) to foreclose judicially or nonjudicially against any
real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, (C) to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession,
prejudgment attachment, or the appointment of a receiver, or (D) to pursue
rights against a party to this Guaranty in a third-party proceeding in any
action brought against Administrative Agent in a state, federal or international
court, tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts). Administrative Agent may exercise the rights set
forth in clauses (A) through (D), inclusive, before, during or after the
pendency of any arbitration proceeding brought pursuant to this Guaranty.
Neither the exercise of self help remedies nor the institution or maintenance of
an action for foreclosure or
Guaranty Agreement
Page 11

 



--------------------------------------------------------------------------------



 



provisional or ancillary remedies shall constitute a waiver of the right of any
party, including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies. No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.
     (d) Conflicting Provisions for Dispute Resolution. If there is any conflict
between the terms, conditions and provisions of this Section and those of any
other provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Guaranty, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.
     (e) Jury Trial Waiver in Arbitration. By agreeing to this Section, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Dispute.
29. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’
AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS SECTION, AS DEFINED
IN SECTION 28 ABOVE) AS SET FORTH IN THIS AGREEMENT, TO THE EXTENT ANY “DISPUTE”
IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT
WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED,
GUARANTOR AND ADMINISTRATIVE AGENT WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
“DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.” THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY GUARANTOR AND ADMINISTRATIVE AGENT, AND GUARANTOR AND
ADMINISTRATIVE AGENT HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. GUARANTOR AND
ADMINISTRATIVE AGENT ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. GUARANTOR
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
     THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Signature page follows.]
Guaranty Agreement
Page 12

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor duly executed this Guaranty as of the date
first written above.

                  Guarantor:
 
           
Addresses of Guarantor:
           
 
            3600 Las Vegas Blvd. South   MGM MIRAGE, a Delaware corporation
Las Vegas, Nevada 89109
           
Attn: Bryan L. Wright
           
Fax: 702-693-8677
           
bwright@mgmmirage.com
  By:   /s/ Bryan L. Wright    
 
     
 
Bryan L. Wright, Sr. Vice President,    
and
      Assistant General Counsel and    
 
      Assistant Secretary    

          3600 Las Vegas Blvd. South   (Corporate Seal) Las Vegas, Nevada 89109
   
Attn:
  Gary Jacobs,    
 
  Executive Vice President, General Counsel     Fax: 702-693-7628    
gary_jacobs@mgmmirage.com    
 
        Address of Administrative Agent:    
 
        Bank of America, N.A.     100 Southeast 2nd Street     14th Floor    
Miami, Florida 33131-2100    
Attn:
  Real Estate Administration    
 
  FL7-950-14-05     Fax No.: (305) 533-2456    

             
STATE OF Nevada
    )      
 
    :ss  
COUNTY OF Clark
    )      

     The foregoing instrument was acknowledged before me this 21st day of
September, 2005, by Bryan L. Wright, as Sr. Vice President, Assistant General
Counsel and Assistant Secretary of MGM Mirage, a Delaware corporation, who is
personally known to me or produced ______ as identification.

         
 
  /s/ Katherine M. Smith    
 
 
 
Notary State of Nevada    
 
  Name of Notary: Katherine M. Smith    
 
  Notary Expiration Date: 6/28/06    

(Notary Seal)
Guaranty Agreement
Page 13

 